DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zieske et al. (2013/0323427).  Claims 1 and 7, Zieske discloses a golf ball comprising a polyurethane or polyurea cover wherein the ball has a colored surface portion [0261] (abstract) (Note: refers to the original cover color C1 and C2 refers to the added color).  The cover may be opaque, clear colorless, clear colored or translucent (abstract), which satisfies the limitation of a 0.6% light transmittance. The color solution (fatty acid) includes a solvent such as water or alcohol [0078].  The golf ball includes a blue colored dye (fatty acid) in the cover to a depth of 0.1 mm [0300].  Claim 2, the colored portion has a color tone that differs from the resin making up the cover (C1 and C2) (abstract).  Claim 6, the cover has a Shore D hardness of 60 or less [0348].  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieske et al. (2013/0323427) in view of Tachibana (2011/0224020).  Zieske discloses the colored portion may be any color including greens and blues, but does not disclose the L value (light/darkness) [0043]. Tachibana teaches a colored golf ball with a L value greater than 25 [0033].  One of ordinary skill in the art would have vary the lightness/darkness of the golf ball as an obvious design choice for aesthetics.  
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.  Applicant argues Zieske discloses a treated cover region may extend inward from the cover outer surface at a depth D from 0.001 to 0.149 inch or 0.025 to 3.78 mm, but the range is broader than the claimed instant invention range of no greater than 0.4 mm.  However, Zieske discloses a specific example, as shown above, comprising a cover with a dye at a depth of 0.1 mm from the cover surface [0300].  Applicant further argues Zieske fails to disclose the color solution contains water or alcohol. Zieske discloses the cover is treated with a fatty acid solution comprising a solvent such as water or methanol [0078]. The same fatty acid solution also includes the dye, see [0300] where the fatty acid solution includes blue dye.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



November 30, 2022